Citation Nr: 1422156	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a respiratory disorder (claimed as emphysema), to include as due to herbicide exposure.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1963 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran has requested that his case be advanced on the docket due to serious illness.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for a respiratory disorder and hypertension, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the "brown waters" of the Republic of Vietnam during the Vietnam War. 

2.  The Veteran has currently diagnosed tinnitus.

3.  The Veteran was exposed to acoustic trauma during service.

4.  Tinnitus was not incurred in and is not otherwise etiologically related to service.

5.  The Veteran does not have a currently diagnosed skin disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated June 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in connection with his service connection claim for tinnitus in September 2009 with an addendum opinion provided in October 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided consider all the pertinent evidence of record, the Veteran's reported in-service and post-service noise exposure, and provides a complete rationale for the opinions stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a skin disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.


Although the Veteran is competent to report specific symptoms associated with a skin disorder, the Board finds that the Veteran has not done so.  The Veteran has submitted no evidence, other than his own general statements, showing a current diagnosis for a skin disorder.  In this regard, the Veteran has only stated that his condition began in January 1970 and is a result of exposure to herbicides.  See representative's August 2012 statement; see also Veteran's June 2009 claim for VA compensation benefits, March 2010 notice of disagreement, August 2010 statement, and November 2010 substantive appeal.  

Moreover, in June 2009, the RO notified the Veteran that VA would assist him in obtaining any evidence necessary to support his claim.  The Veteran did not reply to the June 2009 letter and did not provide authorization and consent to release medical information from private physicians.  In August 2010, the RO again notified the Veteran that he should submit medical evidence which showed a diagnosis and/or earliest symptoms for each of his disabilities, to include the skin disorder.  In an August 2010 written response, the Veteran submitted a statement listing all his medical providers, medications currently prescribed, and the specific disorders for which he was being treated.  The Board finds, however, that none of the medical providers listed were noted to have treated the Veteran for a skin disorder.  For these reasons, the Board finds that no further development of the Veteran's claim for service connection for a skin disorder is required as there is no evidence, to include the Veteran's lay statements, indicating that the Veteran currently has any symptoms or diagnosis for such a disorder.  

The Board notes that the Veteran's claims for service connection for a respiratory disorder and hypertension are being remanded for additional development.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of tinnitus and eczema, are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he experiences tinnitus which is related to his in-service noise exposure.  Specifically, the Veteran maintains that he served as a damage control fireman and was exposed to demolitions and other duties on a salvage crew.

The Board finds the Veteran has currently diagnosed tinnitus.  See Veteran's statements during September 2009 VA examination report.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 312; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to acoustic trauma in service.  The Veteran served as a fireman.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS of fire controlman have a "moderate" probability of exposure to hazardous noise.  Additionally, the Veteran has credibly reported that he was exposed to demolitions and other duties on a salvage crew.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

The Board further finds that the weight of the competent evidence demonstrates that currently diagnosed tinnitus is not related to or caused by the in-service acoustic trauma.  During the September 2009 VA audiological examination, the Veteran reported that he experiences recurrent, intermittent, bilateral, tinnitus that occurs twice a day and lasts 30 to 40 seconds.  Military noise exposure included being a damage control fireman and also working on a salvage crew, which performed demolitions.  Occupational noise exposure was noted as working on the Chrysler assembly line for 30 years, although hearing protection was noted to have been required by his employer.  Recreational noise exposure included occasional hunting.  The Veteran further stated that his tinnitus began in March 1970 while working at Chrysler, approximately four years after service separation.  

The September 2009 VA examiner stated that he reviewed the claims file and service treatment records.  The examiner noted that he could find no supporting information to support a claim for tinnitus.  The examiner opined that tinnitus was less likely as not caused by or a result of in-service injury.  However, the examiner also stated that, based on the evidence reviewed, the Veteran's civilian occupational and recreational noise exposure "could be as likely responsible for tinnitus as his military noise exposure."

In an October 2012 addendum opinion, the examiner clarified his opinion and stated that the chances that the Veteran's tinnitus was due to service were less than 50 percent.  This opinion was based on the examiner's finding that the Veteran did not experience tinnitus until approximately four years after service separation and the Veteran worked in a factory setting for 30 years after service.  When taken together, the Board finds that September 2009 examination and October 2012 VA medical opinion to be highly probative evidence which weighs against a finding that tinnitus is related to service.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and service.  While the Board acknowledges that he is competent to report symptoms as they come to him through his senses, such as ringing in the ears, tinnitus is a medically complex disorder and a lay person is not competent to provide evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The Board also finds that service treatment records and post-service VA and private treatment records do not discuss the Veteran's tinnitus and do not provide an opinion as to the etiology of the disorder.  In his June 2009 claim for VA compensation benefits, the Veteran noted that he was being treated at the Madison Memorial Hospital for tinnitus by Dr. B.  In June 2009, the RO notified the Veteran that in order to establish service connected for tinnitus, three things were needed: evidence of an injury in military service or a disease that began in or was made worse during military service, or an event in service causing injury or disease; evidence of a current physical or mental disability; and evidence of a relationship between your current disability and an injury, disease, or event in service.  The Veteran was informed that VA would assist in obtaining any evidence necessary to support his claim; however, the Veteran has not replied to this letter and has not provided authorization and consent to release medical information from private physicians.  

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Skin Disorder

The Veteran maintains that he has a skin disorder, to include eczema, as a result of his in-service exposure to herbicides, which he claims began in January 1970.  See representative's August 2012 statement.  The Veteran has not described any specific symptoms regarding the claimed skin disorder and has not provided any evidence of treatment for such a disorder.  

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam War.  In an October 2010 memorandum, the US Joint Services Records Research Center found that the Veteran's in-country Vietnam service was verified as he served in the "brown waters" of Vietnam in 1965.  Accordingly, the Veteran is considered to have been exposed to herbicide agents during service. 

That notwithstanding, the Board finds that the weight of the evidence of record does not demonstrate a current diagnosis for a skin disorder, to include eczema.  In a September 2006 VA new patient consultation, the Veteran reported a history of coronary artery disease, hypertension, hyperlipidemia, and gastroesophageal reflux disorder.  However, the Veteran did not report a skin disorder.  Upon physical examination, the Veteran's skin was clear of acute lesions and rash.  The remaining evidence of record, to include private treatment notes of record from the Missouri Baptist Medical Center, does not address the Veteran's skin.  

The Board acknowledges that, as a lay person, the Veteran is competent to relate some symptoms that may be associated with eczema, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of eczema.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Eczema is a medically complex disease process because of its multiple possible etiologies and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).
The Board finds that the Veteran has submitted no evidence, other than his own general statements, showing a current diagnosis for a skin disorder.  As discussed in detail above, although the Veteran is competent to report specific symptoms associated with a skin disorder, the Board finds that the Veteran has not done so.  In an August 2010, the Veteran submitted a statement listing all his medical providers, medications currently prescribed, and the specific disorders for which he was being treated; however, none of the medical providers listed were noted to have treated the Veteran for a skin disorder.  

For these reasons, and upon review of the evidence of record, the Board finds that the Veteran does not have a current disability of a skin disorder, to include eczema.   The Veteran has not reported any specific symptoms associated with his skin and there are no diagnoses relating to the Veteran's skin currently of record.  Accordingly, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  As such, the Board finds that service connection for a skin disorder, to include as due to herbicide exposure is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.  

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.  


REMAND

Service Connection for a Respiratory Disorder

In his June 2009 claim for VA compensation benefits, the Veteran noted that he was treated by Dr. W.M.B. for emphysema.  In June 2009, the RO notified the Veteran that VA would assist in obtaining any evidence necessary to support his claim.  The Veteran has not replied to this letter and has not provided authorization and consent to release medical information from private physicians.  

That notwithstanding, the Veteran submitted a statement in August 2010 listing all his medical providers, medications currently prescribed, and disorders for which he was being treated.  In pertinent part, the Veteran reported that he received treatment from Dr. W.M.B. and Dr. A.S. for asthma and emphysema.  The Board finds that another attempt should be made to obtain authorization and consent to release medical information from the Veteran regarding these private treatment records as they may reveal a current diagnosis of a respiratory disorder.

The Veteran should then be afforded a VA examination to assist in determining whether any currently diagnosed respiratory disorder is related to service, to include the verified in-service herbicide exposure.

 Service Connection for Hypertension

The Veteran seeks service connection for hypertension, to include as due to in-service herbicide exposure.

As noted above, in a September 2006 VA treatment note, the Veteran reported a history of hypertension.  The Veteran's August 2010 statement shows that he received treatment from Dr. G.M.K., Dr. G.C., Dr. J.R.G., and Dr. B.C for various cardiovascular conditions and is prescribed Metoprolol (high blood pressure medication) by Dr. G.M.K.  On remand, efforts should be made to obtain these private treatment records.   

The Veteran should also be afforded a VA examination to assist in determining whether his disorder is related to service, to include the verified in-service herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c).

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for the private medical treatment he received from 
Dr. G.M.K. (Midwest Heart Group); Dr. W.M.B. (Thoracic & Critical Care Medicine); Dr. G.C. (BJC Missouri Baptist Medical Center); Dr. A.S (Pulmonary and Critical Care); Dr. J.R.G; and Dr. B.C.  See Veteran's August 2010 statement.  

After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the claims folder.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them himself. 

2.  Then, schedule the Veteran for a VA examination to assist in determining the etiology of any diagnosed respiratory disorder.  All indicated tests and studies should be conducted.  The relevant documents in the claims folder should be made available to the examiner for review before the examination.   

(a)  The examiner should confirm whether the Veteran has any currently diagnosed respiratory disorder.   
(b)  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed respiratory disorder(s) (if diagnosed) was incurred in or is otherwise relate to service, to include the verified in-service herbicide exposure.  See October 2010 memorandum by the US Joint Services Records Research Center which found that the Veteran's in-country Vietnam service was verified as he served in the "brown waters" of Vietnam in 1965.  

3.  The RO/AMC should schedule the Veteran for a VA examination to assist in determining the etiology of the Veteran's hypertension.  All indicated tests and studies should be conducted.  The relevant documents in the claims folder should be made available to the examiner for review before the examination.   

(a)  The examiner should confirm a diagnosis of hypertension.  

(b)  Then, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's hypertension (if diagnosed) was incurred in or is otherwise relate to service, to include the conceded in-service herbicide exposure.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
A clear rationale for all opinions should be provided as well as a discussion of the facts and medical principles involved.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner(s) should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner(s) conclude that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner(s) should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed respiratory and hypertension disorders.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


